 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSHUA DAVIS BLAND,                                 Civil Case No. 18cv2732-BTM (JLB)
12                                     Petitioner,
                                                         SUMMARY DISMISSAL OF
13   v.                                                  SUCCESSIVE PETITION
                                                         PURSUANT TO 28 U.S.C.
14   SCOTT KERNAN, Warden, et al.,
                                                         § 2244(B)(3)(a) GATEKEEPER
15                                  Respondents.         PROVISION
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for a Writ of Habeas
18   Corpus pursuant to 28 U.S.C. § 2254, challenging his 1998 conviction in San Diego County
19   Superior Court case number SCN085554, in light of the intervening case of Class v. United
20   States, 583 U.S. ___, 138 S.Ct. 798 (2018) (holding that a guilty plea by itself does not bar
21   a defendant from challenging the constitutionality of a conviction on appeal). (ECF No.
22   1.) He has also filed a Motion for to proceed in forma pauperis. (ECF No. 2.)
23                  PETITION BARRED BY GATEKEEPER PROVISION
24         The instant Petition is not the first Petition for a Writ of Habeas Corpus Petitioner
25   has submitted to this Court challenging his 1998 conviction in San Diego Superior Court
26   case number SCN08554. On November 13, 2017, Petitioner filed in this Court a Petition
27   for a Writ of Habeas Corpus challenging that same conviction. (See Pet. filed 11/13/17
28
                                                     1
                                                                                  18cv2732-BTM (JLB)
 1   [ECF No. 1] in So.Dist.Ca. Civil Case No. 17cv2309-H (WVG).) On June 6, 2018, this
 2   Court denied the petition on the basis it was not filed within the applicable statute of
 3   limitations, and, alternately, on the merits of the claims presented. (See Order filed 6/6/18
 4   [ECF No. 24] in So.Dist.Ca. Civil Case No. 17cv2309-H (WVG).) Petitioner filed a
 5   motion for relief from judgment in that case on June 14, 2018, which the Court construed
 6   as a second or successive petition and dismissed for lack of jurisdiction. (See Order filed
 7   9/11/18 [ECF No. 30] in So.Dist.Ca. Civil Case No. 17cv2309-H (WVG).) Petitioner did
 8   not appeal.
 9         Petitioner is now seeking to challenge the same conviction he challenged in his prior
10   federal habeas petition. Unless a petitioner shows he or she has obtained an Order from
11   the appropriate court of appeals authorizing the district court to consider a successive
12   petition, the petition may not be filed in the district court. See 28 U.S.C. § 2244(b)(3)(A);
13   Burton v. Stewart, 549 U.S. 147, 153 (2007) (a petition is successive where it challenges
14   “the same custody imposed by the same judgment of a state court” as a prior petition).
15   Although Petitioner attempts to challenge his conviction by showing “that the claim relies
16   on a new rule of constitutional law, made retroactive to cases on collateral review by the
17   Supreme Court, that was previously unavailable,” 28 U.S.C. § 2244(b)(2)(A), he must first
18   obtain authorization from the Ninth Circuit Court of Appeals to file a petition in this Court.
19   28 U.S.C. § 2244(b)(3)(A) (“Before a second or successive application permitted by this
20   section is filed in the district court, the applicant shall move in the appropriate court of
21   appeals for an order authorizing the district court to consider the application.”) Here,
22   Petitioner has left blank the box in the section of the petition form where it asks whether
23   the Ninth Circuit Court of Appeals has granted him leave to file a successive petition. (ECF
24   No. 1 at 5.)
25                                         CONCLUSION
26         Because there is no indication Petitioner has obtained permission from the Ninth
27   Circuit Court of Appeals to file a successive petition, this Court cannot consider his
28
                                                   2
                                                                                  18cv2732-BTM (JLB)
 1   Petition. Accordingly, the Court DISMISSES this action without prejudice to Petitioner
 2   filing a petition in this court if he obtains the necessary order from the Ninth Circuit Court
 3   of Appeals. The Motion to proceed in forma pauperis is DENIED as moot. The Clerk of
 4   Court is directed to send Petitioner a blank Application for Leave to File a Second or
 5   Successive Petition Under 28 U.S.C. § 2254 together with a copy of this Order.
 6         IT IS SO ORDERED.
 7   DATED: December 17, 2018                     _________________________________
                                                       Barry Ted Moskowitz
 8
                                                     United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                                                                  18cv2732-BTM (JLB)
